Title: To Thomas Jefferson from James Monroe, 30 June 1806
From: Monroe, James
To: Jefferson, Thomas


                        
                            
                                ca. June 1806
                            
                        
                        It is painful to touch on other topicks but I shod. feel myself deficient in candor if I did not observe
                            that at no period of my life was I ever subjected to more inquietude than I have suffered since my return from Spain. I
                            have found myself plac’d in a situation thro’ the whole of this interval altogether unexpected & in consideration of the
                            parties to it equally novel. It was my wish to have sailed for the UStates, on a visit or by resignation, as you
                            preferr’d, soon after my arrival here, which I intimated to Mr. Madison from Madrid, in the hope that I shod. have
                            obtained the expression of yr. sentiments on it. But none was communicated to me at that time or at any other afterwards
                            that was applicable to the then state of things. The permission of which I spoke in some papers was far from being
                            positive; it was inferr’d from circumstances only, which with another admn. would have had but little weight on
                            my mind. In the most favorable state of things I shod. have hesitated to have taken such a step on so vague a sanction.
                            But the seizures wh. had commenc’d left me no alternative. I thought it my duty to remain at my post which was attacked,
                            & to defend it in the best manner I could. I did so in the daily expectation of receiving some letters—which should mark
                            my course. But months elapsed & I recd. none. Without regarding my preceding Labors, or the vols. which I wrote
                            from the Continent of a private and confidential nature, to wh. some attention seemed to be due, the interesting
                            occurences of this theatre furnished at an early period a motive for some plan respecting them. That could not be
                            conceived, as I was on the ground, without reference to me. I expected as well by the claims of private friendship as from
                            publick considerations that I shod. receive early notice of it. I was ready to do any thing that might be suggested to
                            me, either to remain at my post so long as the emergency required it, or to retire to make way for another. I was only
                            anxious in case the latter was preferr’d, that I might be enabled to do it, without any imputation on my character. I
                            soon took the ground myself of an extry. agent, by announcing to this govt. that I staid for the adjustment of
                            differences only, which my late return to the country, and recent employment in the same character, could not fail to
                            countenance; not to mention my long publick service in high trusts & my supposed standing with the administration. That
                            measure seemed likely to give support to my remonstrances here, while it put me in a situation to obey with greater
                            promptitude any hint that might be given to make my return advisable. But I was neither permitted to return or instructed
                            to remain. Perfect silence was observed towards me, or what was equal to it. Things remained in this state till the first
                            of Feby., when it was reported that the govt. was about to send a federalist, on a special mission, to take charge of the
                            business that I was engaged in; and accounts of such appointments were continually published since in these papers. It was
                            the natural effect of such reports especially as I could not contradict them, by drawing the attention of the govt. to the
                            other object, to weaken my standing here; to fortify it in resisting my pressures, & even to authorise a suspicion that
                            they proceeded from selfish if not dishonorable motives. Had the late ministry stood, I am perfectly satisfied that those
                            reports would have gone far not to injure me alone, but in a most essential degree to confirm it in the measure it had
                            taken. But at that period Mr. Fox came into the ministry, who brought with him the best dispositions towards our country.
                            Unfortunately, all the members of the Cabinet, which was formed by compromise, were not, as I have reason to believe, of
                            the same character. He pursued with zeal the object of an adjustment from a sincere desire to accomplish it, but I could
                            give him little aid in the consideration, which had most weight with others, because it was believed that a new [tone] wod. be taken; that I shod. be swept away & a federalist take my
                            place. Such was the state of things from the time that Mr. Fox came into the ministry till the 25th. of April; an epoch
                            very promising, but thro which I acted under these disadvantages. On that day, Mr. Fox whose mind had doubtless recd.
                            some impression from these reports, asked me if it was true that Mr. King or Mr. Burr was to be sent here. I replied that
                            I did not believe it (as was then the case) tho’ I could not speak positively on the subject. He was more explicit in
                            declaring his hope that it was not true than I have stated in my letter, to Mr. Madison, of April 29. You will perceive that
                            at this moment the business was completely at issue, and that my prospect of bringing it soon to a satisfactory conclusion
                            was quite favorable. Mr. Fox renewed to me the assurance that I shod. soon receive from him a lettr. in the spirit wh.
                            he had heretofore promised. It was on my return from this interview that I found Mr. Madison’s letter of March 11th. wh.
                            gave me reason to believe that a special mission would be employed in this business, and of course that I had left Mr. Fox
                            in error on that point. From that time, I scarcely knew how to act. It was not proper—on a commn. wh. left the
                            result in a state of uncertainty, to suspend the business, or even to cease pressing it. Still I felt myself restrained by
                            the consideration that as it was probable Mr. Fox might expect such a mission, my urgency would produce no effect, and
                            might even by him be attributed to improper motives, as that it was likely to produce a similar effect in the mind of
                            others in case the measure was adopted. In this situation I acquitted myself in the best manner that I could in regard to
                            my publick duty, holding in view what I owed to myself in the delicate relations that were connected with it. My publick
                            letters give minutely every thing that occurr’d from the 25. of April to June 7th. so that I shall not repeat it. From
                            that day I had no confirmation nor did I hear from Mr. Fox till his reply to my note announcing the arrival of Mr. Pinkney at
                            Liverpool. In that he invited an interview wh. for reasons you will perceive I declined, tho in a manner to hide from
                            him as much as I could my motive for it.
                        On these details I shall simply remark that it does not belong to our nature for me not to have felt with
                            much concern promising the
                             negative state in which I have been placed thro’ the whole of this
                            period; or not to be affected, after my services wh. I know to have been zealous, active & faithful to my govt. &
                            country, with the manner in which I am now plac’d. So much for the past. I have let it rest. With respect to the future,
                            my decision is taken. The trust which is assigned me in the prosecution of the business I do not hesitate to undertake.
                            Had I been at home & sent on it, I shod. have
                    